Citation Nr: 9927385	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rash.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a gastroesophageal 
disorder, to include Barrett's disease, secondary to a 
gastrointestinal disorder.

5.  Entitlement to an increased rating for service-connected 
residuals of a left wrist sprain with history of neuroma, 
currently evaluated as 0 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from April 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for major depression, and a rash, 
denied claims of entitlement to service connection for a 
gastrointestinal disorder, and a gastroesophageal disorder 
(to include Barrett's disease) secondary to a 
gastrointestinal disorder, and denied a claim of entitlement 
to a compensable rating for hemorrhoids.  The RO also granted 
a claim of entitlement to an increased rating for residuals 
of a left wrist sprain with history of neuroma, evaluated as 
0 percent disabling, and assigned a 10 percent rating.  The 
veteran appealed.

In his notice of disagreement, received in May 1998, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in a statement received by the 
RO in July 1998, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. § 20. 
702(e) (1998).  In addition, in his substantive appeal, 
received in December 1998, he indicated that he did not 
desire a hearing.  Accordingly, the Board will proceed 
without further delay.

FINDINGS OF FACT

1.  In an unappealed decision dated in May 1987, the RO 
denied the veteran's claim of entitlement to service 
connection for contact dermatitis.

2.  The evidence received since the RO's May 1987 decision is 
not probative of the issue at hand, and is not material.

3.  In an unappealed decision dated in April 1992, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder.

4.  The evidence received since the RO's April 1992 decision 
is not probative of the issue at hand, and is not material.

5.  The claims file does not contain any medical evidence of 
a causal relationship between a gastrointestinal disorder and 
the veteran's period of active military service.

6.  Service connection has not been established for a 
gastrointestinal disorder.

7.  The veteran's residuals of a left wrist sprain with 
history of neuroma are manifested by pain and some limitation 
of motion. 

8.  The veteran failed to cooperate with his February 1998 VA 
rectal and anal examination.


CONCLUSIONS OF LAW

1.  The RO's May 1987 decision, which denied a claim of 
entitlement to service connection for contact dermatitis, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1987  decision denying the appellant's claim for 
contact dermatitis, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The RO's April 1992 decision, which denied a claim of 
entitlement to service connection for a nervous disorder, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

4.  New and material evidence has not been received since the 
RO's April 1992 decision denying the appellant's claim for a 
nervous disorder, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

5.  The veteran's claim for service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).

6.  The veteran's claim of entitlement to service connection 
for a gastroesophageal disorder secondary to a 
gastrointestinal disorder lacks entitlement under the law.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.310(a) (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a left wrist sprain with history of neuroma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (1998).

8.  Entitlement to an increased (compensable) rating for 
hemorrhoids is not warranted under the law due to failure to 
cooperate at a scheduled VA examination.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.159, 3.326, 3.655 
(1998); Sabonis v. Brown, 6 VetApp. 426 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a decision 
dated in May 1987, the RO denied a claim of entitlement to 
service connection for contact dermatitis.  There was no 
appeal, and the RO's May 1987 decision therefore became 
final.  See 38 U.S.C.A. § 7105(b).  In addition, in July 
1991, the Board denied a claim of entitlement to service 
connection for a chronic psychiatric disability.  The Board's 
decision was final.  38 U.S.C.A. § 7104(b) (West 1991).  The 
veteran subsequently filed to reopen his claim for a chronic 
psychiatric disability, and in April 1992, the RO denied his 
claim.  There was no appeal, and the RO's April 1992 decision 
therefore became final.  See 38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In applications received in November 1997, the veteran filed 
to reopen claims for a "rash" and an "anxiety disorder."  
Apparently, based on the medical evidence, the RO 
characterized the claim for an anxiety disorder as a claim 
for "major depression."  In an April 1998 decision, the RO 
determined that no new and material evidence had been 
received to reopen either of the claims.  The veteran 
appealed.

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determinations, and finds that 
no new and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
rash and major depression.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  First, VA must determine whether the 
evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's May 1987 decision (for a rash) and its April 1992 
decision (for major depression).

A.  Rash

The RO denied the veteran's claim for contact dermatitis in 
May 1987.  In that decision, the RO determined that the 
evidence did not show that the veteran currently had contact 
dermatitis, or any other skin disorder, and (implicitly) that 
there was no medical evidence of a nexus between any skin 
disorder and his service. 

In November 1997, the veteran filed to reopen the claim.  The 
veteran essentially argues that he began having skin 
symptoms, specifically a rash, during service, and that his 
current rash is therefore related to his service.  
 
The Board initially notes that the veteran has submitted 
copies of his service medical records which show treatment 
for a rash.  However, these service medical records were of 
record at the time of the RO's May 1987 decision, and are not 
"new" within the meaning of Elkins, supra.  In addition, 
although the claims file now includes records of VA hospital 
treatment, dated between 1988 and 1989, as well as records 
from private health care providers, dated between 1986 and 
1997, these records detail treatment for conditions unrelated 
to the claim for a rash.  These records are remarkable only 
for a VA joints examination report, dated in February 1998, 
which shows that the examiner noted that the veteran did not 
have a rash.  Based on the foregoing, the Board finds that 
new and material evidence has not been received to reopen a 
claim for a rash.


B.  Major Depression

The veteran essentially argues that he has major depression 
as a result of his service.  The RO denied the veteran's 
claim in April 1992.  In that decision, the RO determined 
that no new and material evidence had been submitted to 
reopen a claim for a nervous condition.  In November 1997, 
the veteran filed to reopen the claim, which, apparently on 
the basis of the evidence, the RO characterized as a claim 
for major depression.  In April 1998, the RO determined that 
no new and material evidence had been submitted.
 
The Board notes that the veteran submitted copies of service 
medical records which show treatment for psychiatric 
symptoms, and which were of record at the time of the RO's 
April 1992 decision.  These records are therefore not "new" 
within the meaning of Elkins, supra.  In addition, although 
the claims file now includes a police report, dated in August 
1986 (accompanied by a June 1998 cover letter), as well as 
records of VA outpatient treatment, dated in April 1992, VA 
examination reports, dated in February 1998, and a letter 
from a private health care provider, dated in October 1997, 
these records detail treatment for conditions unrelated to 
the claim for major depression.  The VA outpatient treatment 
reports show that the veteran received treatment for back 
pain, and are remarkable for notations of depression, anxiety 
disorder, MDD (major depressive disorder), and possible 
substance abuse, as well as a notation of a possible suicide 
attempt in 1986.  However, none of the examiners indicated 
that the veteran's psychiatric symptoms were related to his 
service.

Of particular note, the Board has considered the notation of 
a possible suicide attempt in 1986, as found in the April 
1992 VA outpatient treatment report, together with the August 
1986 police report (and the accompanying cover letter).  
Specifically, the police report indicates that the veteran 
was discovered with a .22 caliber gunshot wound in the lower 
left abdomen in August 1986.  The veteran initially claimed 
that he had been shot by unknown assailants in a car as he 
was walking down the sidewalk.  A .22 pistol was taken from 
the veteran with a spent round in the chamber, and powder 
burns were noted on his clothing near the gunshot wound.  
Several days later the veteran admitted that he may have 
accidentally shot himself, and the cover letter for the 
police report indicates that it was determined that the 
veteran had accidentally shot himself .  

In summary, the submitted evidence does not contain competent 
evidence showing that the veteran's major depression is 
related to his service.  To the extent that the veteran may 
intend to argue that the evidence pertaining to his August 
1986 gunshot wound shows that he tried to commit suicide in 
August 1986 (approximately four months after separation from 
service), and is therefore proof of his claim, the Board 
finds that this evidence is not material evidence sufficient 
to reopen his claim.  The evidence shows that the police 
determined, based on the facts of the case and the veteran's 
admission, that the veteran had accidentally shot himself.  
There is no indication in the submitted evidence that the 
authorities, or any health care providers, associated his 
gunshot wound with psychiatric symptoms.  The Board further 
notes that records of the veteran's treatment for this 
gunshot wound, as reflected in a September 1986 report from 
the Village Oaks Regional Hospital, were of record at the 
time of the RO's April 1992 decision. 

Based on the foregoing, the Board finds that new and material 
evidence has not been received to reopen a claim for major 
depression.  The Board therefore finds that the submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  

C.  Conclusion

The only other pertinent evidence received since the RO's May 
1987 and April 1992 denials of the claims, consists of 
written statements from the veteran.  The submitted evidence 
shows that the veteran essentially argues that he has a rash, 
and major depression, as a result of his service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on the etiology of his condition, or more 
precisely, a medical opinion on the question of whether there 
is a medical nexus between any current rash, or major 
depression, and his service, which ended in 1986.  Therefore, 
although the veteran's statements are new, the claims file 
does not contain competent evidence relating any present rash 
or major depression to the veteran's service, or his asserted 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  In 
the absence of such evidence, these statements are not new 
and material evidence.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).

The submitted evidence does not contain competent evidence 
showing that the veteran currently has a rash, or that any 
rash, or major depression, is related to his service.  The 
Board therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156; Hodge, 
supra.  The Board therefore concludes that the evidence 
submitted subsequent to the RO's May 1987 decision (with 
respect to the claim for a rash), and the RO's April 1992 
decision (with respect to the claim for major depression), is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claims for entitlement to service connection for a rash and 
major depression.  As such, the RO's May 1987 and April 1992 
denials of the claims remain final.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claims.  See Graves v. Brown, 8 Vet. App. 522 
(1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Gastrointestinal Disorder, and Gastroesophageal Disorder 
Secondary to Gastrointestinal Disorder

A. Gastrointestinal Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under current case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

A review of the veteran's written statements shows that he 
asserts that he developed a gastrointestinal disorder during 
his service. 

The veteran's service medical records show that he was 
treated for gastroenteritis for about six days in November 
1985.  The veteran's separation examination report, dated in 
April 1985, shows that his abdomen and viscera were 
clinically evaluated as normal.  An accompanying report of 
medical history shows that the examiner noted that the 
veteran had had gastroenteritis which was resolved and NCD 
(not considered disabling).  

A report from the Village Oaks Regional Hospital, dated in 
September 1986, shows that the veteran was treated for a 
gunshot wound to the left lower abdomen.
 
A VA examination report, dated in February 1987, shows that 
the veteran had no gastrointestinal complaints, and that on 
examination the digestive system was unremarkable except for 
a scar secondary to a gunshot wound.  There was no relevant 
diagnosis. 

Records from Joseph J. Garziano, M.D., dated between 1992 and 
1997, show treatment for gastroesophageal reflux disease 
(GERD).  Other diagnoses include upper GI (gastrointestinal) 
bleed, refractory dyspepsia, episodic diarrhea, hiatal 
hernia, and "irregular Z line, rule out Barrett's 
esophagus." 

A VA stomach, duodenum and peritoneal examination report, 
dated in February 1998, shows that the diagnosis was status 
post diagnosed Barrett's esophagitis secondary to GERD, on 
treatment.
 
In this case, the veteran was treated for esophagitis for 
about six days in November 1985.  This was apparently an 
acute condition, as evidenced by the lack of subsequent 
treatment during his remaining (approximately) six months of 
service, the fact that gastroenteritis was not noted in his 
separation examination report, and that at the time of 
separation his gastroenteritis was noted to be resolved and 
not considered disabling.  The first post-service diagnosis 
of a gastrointestinal disorder is found in Dr. Gaziano's 
records, dated in September 1992.  This is approximately six 
years after separation from service, and the claims file does 
not currently contain a competent opinion linking any 
gastrointestinal disorder to the veteran's service.  Finally, 
the record does not include any medical opinion linking the 
continuity of symptoms reported by the veteran to the claimed 
gastrointestinal disorder, so as to well-ground the claim 
under Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, 
his claim is not well grounded and must be denied.

The only other evidence that there is a link between a 
current gastrointestinal disorder, to include GERD, and his 
service, are the veteran's statements.  However, what is 
lacking to well-ground the present claim is competent 
evidence of a link between a gastrointestinal disorder and 
his service.  The veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion as to 
a diagnosis or as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, the Board must 
conclude that the veteran's claim is not well-grounded.  38 
U.S.C.A. § 5107(a).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



B. Gastroesophageal Disorder Secondary to Gastrointestinal 
Disorder

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the Court has held that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The claims file includes opinions from a VA physician, Joseph 
M. Aliskey, M.D., and a private physician, Joseph H. Gaziano, 
M.D., both dated in October 1997.  Both physicians state that 
the veteran has Barrett's esophagus secondary to chronic 
GERD.

The veteran asserts that he has a gastroesophageal disorder, 
to include Barrett's esophagus, secondary to a (service-
connected) gastrointestinal disorder.  In April 1998, the RO 
denied the claim.  The Board notes that the veteran's only 
service-connected disabilities are residuals, left wrist 
sprain with history of neuroma, and hemorrhoids.

The Board initially notes that the claims file does not 
currently contain competent evidence showing that the veteran 
has a gastroesophageal disorder secondary to a service-
connected condition.  In addition, in this decision the Board 
has determined that service connection has not been 
established for a gastrointestinal disorder.  The veteran's 
claim for service connection for a gastroesophageal disorder 
secondary to a gastrointestinal disorder therefore lacks 
legal merit.  See 38 C.F.R. § 3.310.  Since the veteran does 
not have a service-connected gastrointestinal disorder, the 
veteran's contentions lack a legal basis, and no amount of 
evidence showing that the veteran's gastroesophageal disorder 
is etiologically related to a gastrointestinal disorder would 
establish even a well-grounded claim for service connection 
under 38 C.F.R. § 3.310.  The Court has held that "where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law." Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  
Accordingly, the claim sought under the current legal theory 
must be denied for lack of legal merit. 


III.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his residuals of a left 
wrist sprain with history of neuroma, and hemorrhoids, are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed such that VA's duty to assist has been 
fulfilled.  See 38 U.S.C.A. § 5107(a).  Specifically, with 
regard to the claim for an increased rating for residuals of 
a left wrist sprain with history of neuroma, after reviewing 
the reports of VA examinations in February 1998, the Board 
finds that the report of these examinations, and the other 
evidence of record, collectively allow for proper review of 
the veteran's claim and that a remand is not required for 
further development.  Moreover, with regard to the claim for 
an increased rating for hemorrhoids, subject to the veteran's 
failure to cooperate with his examination (discussed infra), 
the Board finds that VA's duty to assist has been fulfilled.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding 
that VA did not violate its duty to assist where appellant's 
actions, including refusals to submit to examinations, 
prevented full development of his claim). 

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Left Wrist

The veteran essentially asserts that a higher rating is 
warranted for his left wrist disability.  No specific 
allegations have been made. 

In November 1997, the veteran filed a claim of entitlement to 
an increased (compensable) rating for his residuals of a left 
wrist sprain with history of neuroma.  In April 1998, the RO 
assigned a 10 percent evaluation.  The veteran has appealed 
the issue of entitlement to an increased rating.

The veteran has been granted service connection for residuals 
of a left (minor) wrist sprain with history of neuroma.  The 
veteran's left wrist disability is currently rated, by 
analogy, as "wrist, limitation of motion," under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215.  See 38 C.F.R. §§ 4.20, 
4.31 (1998); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The veteran's left wrist disability is rated as 10 percent 
disabling under DC 5215.  Under DC 5215, a 10 percent rating 
is the maximum rating allowed.  The veteran is therefore 
currently receiving the maximum rating under DC 5215.  While 
the Board has considered the functional impairment which can 
be attributed to pain and weakness, see generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see 
also VAGCOPPREC 9-98 (Aug. 14, 1998), a review of the most 
recent examination report shows that although the veteran 
complained of left wrist pain, there was no evidence of a 
neuroma, swelling, or sensory motor alteration in the upper 
extremities.  Hand strength was 5/5 without any discernable 
localized area of pain.  The left wrist had dorsiflexion to 
70 degrees, and palmar flexion was to 60 degrees.  Ulnar and 
radial deviation was to 45 and 20 degrees, respectively.  
There was no relevant diagnosis.  When the ranges of motion 
in the left wrist are considered together with the lack of 
evidence showing functional loss, to include loss of muscle 
strength and muscle atrophy, the Board finds that the 
evidence does not show symptoms compatible with a rating in 
excess of 10 percent pursuant to DeLuca, supra.  

As for the possibility of a higher rating under another 
diagnostic code, under 38 U.S.C.A. § 4.71a, DC 5214, a 20 
percent rating is warranted for ankylosis of the minor wrist, 
favorable in 20 degrees to 30 degrees dorsiflexion.  However, 
a review of the most recent VA examination report, dated in 
February 1998, does not show that the veteran has ankylosis 
of his left wrist.  Accordingly, ankylosis of the left wrist 
is not shown, and a 20 percent rating under DC 5214 is not 
warranted. Furthermore, the Board finds that the record does 
not show that the veteran's functional loss in his left wrist 
impairs him to such a degree that he has the equivalent of 
favorable ankylosis in a position of dorsiflexion between 20 
degrees and 30 degrees.  DeLuca, supra; VAGCOPPREC 9-98 (Aug. 
14, 1998).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC's 5214, 5215; DeLuca, supra.  As such, a rating in 
excess of 10 percent is not warranted.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.   Hemorrhoids

A review of a VA rectum and anus examination report, dated in 
February 1998, shows that the veteran complained of fecal 
leakage when he had hemorrhoidal pain, and that he stated 
that he was on stool softeners.  The examiner stated that 
anal and rectal examinations had not been performed due to 
the veteran's refusal.  Specifically, the examiner reported 
that the veteran had stated that, "he's following a GI 
doctor and he doesn't want me to do any rectal or any anal 
examinations or do a PR."  

Under 38 C.F.R. § 3.326 (1998), where there is a well-
grounded claim for disability compensation or pension but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a Department of Veterans Affairs examination 
will be authorized.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 U.S.C.A. § 3.655 (b), (c), as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  See 
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 U.S.C.A. § 3.655(b).

The Board finds that the veteran's claim must be denied for 
failure to cooperate during his February 1998 VA examination.  
The Board initially notes that the Court has previously 
stated that the duty to assist "is not always a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and 
that those applying for benefits have "a responsibility to 
cooperate with" the VA in the "gathering of the evidence 
necessary to establish allowance of benefits."  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  With regard to 
examinations, the Court has noted that appellants have a 
responsibility to cooperate during examinations scheduled as 
a part of VA's claims process.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992) (noting that if appellant were to seek 
to reopen claim with new and material evidence, he would be 


required to cooperate with VA's efforts to provide adequate 
medical examination under 38 C.F.R. § 3.326). 

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" or "good cause" for failing to report for the 
scheduled examinations.  Id. at 265.  By analogy in this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to cooperate with his scheduled examination.  The veteran's 
sole reason for refusing to submit to anal and rectal 
examinations was that he was being followed by a 
gastrointestinal doctor.  No explanation or reason has been 
offered as to why the veteran's treatment for hemorrhoids by 
a private physician precluded VA rectal and anal 
examinations.  While the Board has noted that the veteran 
stated in his substantive appeal that he was unable to allow 
the doctor to examine him due to swelling and inflamed 
hemorrhoids, his statement is not supported by the 
contemporaneous evidence of record, as found in the February 
1998 VA examination report.  This report is without pertinent 
clinical findings or diagnosis, and indicates that the 
veteran refused anal and rectal examinations solely because 
he was being followed by a private physician.  Accordingly, 
the Board finds that the evidence does not show that the 
veteran's failure to cooperate with the VA examiner was 
supported by a reasonable excuse or good cause.  

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence. In such a situation, the Board has no alternative 
but to deny the veteran's claim of an entitlement to a 
compensable rating for his hemorrhoids.  See 38 C.F.R. § 
3.655.



ORDER

New and material evidence not having been received, the 
claims of entitlement to service connection for a rash, and 
major depression, are not reopened.

Service connection for a gastrointestinal disorder is denied.

The claim of entitlement to service connection for a 
gastroesophageal disorder secondary to a gastrointestinal 
disorder, being without legal merit, is denied.

A rating in excess of 10 percent for residuals of a left 
wrist sprain with history of neuroma is denied.

A compensable rating for hemorrhoids is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

